      Case 1:13-cr-00767-JGK Document 41 Filed 01/21/20 Page 1 of 1

                                    INGAL. PARSONS
                                    CHRISTIAN URBANO*
                                        (of Counsel)
Admitted to MA* NY WY                     Attorneys at Law                               Tel: 781-581-2262
Federal Courts                          3 Bessom St. No. 234                            Fax: 888-406-9538
U.S. Supreme Court                     Marblehead, MA 01945                             Cell: 781-910-1523

Inga@IngaParsonsLaw.com                                                  Christian@IngaParsonsLaw.com


January 21, 2020 - BY ECF                             A-OJ ov(\, tt/f()       vo     vv'f JO;r-fJ
Hon. John G. Koeltl                                    (f/Jtlv4t\,,Y         111   JdJ-~     /f, 3:0IJ/J.M.
United States District Judge
Southern District of New York
                                                             ~   o o~o Bf\-,6'J,
500 Pearl Street
New York, NY 10007                                                          ~{/(dxe
       Re: United States v. Zoraida Ramirez, 13 Cr. 767 (JGK)            1
                                                                          ./ v s o J
                                                                          /lJ--jd-0
Dear Judge Koeltl:

       I am appointed counsel to Ms. Ramirez. In preparation for the submission for Ms.
Ramirez on her violation of supervised release sentencing currently due January 24, 2020
and a hearing date for January 31, 2020, counsel obtained the file from Ms. Nathanson
which included a file labelled sentencing minutes. Upon review it is the minutes for the
case before Judge Wood not this Court. Counsel contacted the government to see if they
had obtained a copy of the sentencing minutes for this Court and they did not have a
copy.

         Counsel is ordering one through evoucher and respectfully requests that the dates
in this case be continued for two weeks to permit time to get the minutes. Counsel would
be available for a hearing the week of February 10th but will be away February 17,
through March 6th and has a sentencing in the district of Massachusetts on March 9th and
an all day court commitment on March 12 th •

       The government, by Russell Capone, consents to this request.

                                                         Respectfully,

                                                         Isl Inga L. Parsons

                                                         Inga L. Parsons

Cc: All counsel of record via ECF
                                                              USDC: SONY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              0OC# _ _ _ _~~-
                                                              DATE FILED:,,_],,~-~



  New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58 th Street by Columbus Circle)
